Goebel, J.
*1871. The words “goods and chattels” in the chattel mortgage do not include choses in action; such words refer to and include personal property which is visible, tangible or movable. Hence book accounts are not the subject matter of a chattel mortgage.
2. When such accounts are specifically included in a chattel mortgage, it operates as an assignment, whatever may be its form, and it is in legal effect a mortgage creating a specific lien on the accounts assigned or the proceeds thereof.